DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species A (Figs. 3, 4) in the reply filed on 03/04/2021 is acknowledged.
Claims 4-10, 13-15, 20 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/04/2021.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention. 
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 3, 11-12 and 16-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mizener et al (2018/0080412) as evidenced by Lange et al (3,336,754).  .  Mizener et al teach [Figs. 16A, 17 particularly] A rotating detonation combustor comprising: a forward wall [circa 1604-H]; a radially inner wall [unlabeled in these Figs. elliptical or polygonal;   wherein the radially inner wall and the radially outer wall each have curved sides.  

	 
Claim(s) 1-3, 11-12 and 16-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gutmark et al (2020/0063968).  Gutmark et al teach  [Figs. 2, 4C, 4D particularly] A rotating detonation combustor comprising: a forward wall 32; a radially inner wall 22 extending downstream from the forward wall and surrounding a longitudinal axis; a radially outer wall 24 extending downstream from the forward wall, the radially outer wall surrounding the radially inner wall to define an annular passage between the radially inner wall and the radially outer wall; and an air inlet [O / Air] and a fuel inlet [F] disposed proximate to the forward wall and in fluid communication with the annular passage, wherein the cross-section of the annular passage is non-circular [Fig. 4C, 4D];   wherein the fuel inlet [F] is orthogonal to the air inlet 40;   wherein the cross-section of the annular passage is elliptical [oblong1 is taught and this includes an oval or elliptical shape, paragraph 0043];   further comprising a first fluid plenum wall [any of leadlines for 30, 32, 12] defining a first fluid plenum 36 or 42 in communication with at least one of the air inlet and the fuel inlet;	 wherein the first fluid plenum wall [leadline for 36] is radially inward of the .    
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 11-12 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gutmark et al ( 2020/0063968) in view of Mizener et al (2018/0080412) and/or Lange et al (3,336,754).  Gutmark et al teach the cross-section of the annular passage is non-circular / elliptical / curved / continuously curving path by virtue of the term “oblong” [Fig. 4D].  Alternately, Mizener teach making the cross-section of the annular passage in a rotating detonation combustor is non-circular / .
Prior Art
The following prior are highly relevant to the claimed invention:  Hill et al, rotating detonation elliptical chamber 10 [Fig. 4], Lu et al paper, elliptical chamber, page 16 Fig. 8C.  
Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TED KIM whose telephone number is 571-272-4829.  The Examiner can be reached on regular business hours before 5:00 pm, Monday to Thursday and every other Friday.
The fax number for the organization where this application is assigned is 		571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  General inquiries can also be directed to the Inventors Assistance Center whose telephone number is 800-786-9199.  Furthermore, a variety of online resources are available at https://www.uspto.gov/patent

/Ted Kim/
Telephone
571-272-4829
Primary Examiner
Fax 
 571-273-8300

May 20, 2021
	




    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Oblong:  “an object or flat figure in an elongated rectangle or oval shape” as defined by google definitions using https://languages.oup.com/google-dictionary-en/